Case 1:15-cv-07353-RPK-RML Document 55 Filed 11/13/20 Page 1 of 1 PageID #: 339




    Via ECF

    Honorable Robert M. Levy, U.S.M.J.
    United States District Court
    Eastern District, New York
    225 Cadman Plaza East
    Brooklyn, New York 11201


                         Re:     Saeteros Campovede v. Alex Figliolia Water & Sewer
                                 LLC, et. al.
                                 15-cv-07353 (ENV)(RML)
    Honorable Sir:
           As you are aware the undersigned represents the Defendants on the instant matter.
    As per Your Honor’s request, the undersigned looked into the different ways that the
    settlement agreement was given to Alex Figliolia to sign. The undersigned, as usual
    protocol presented the agreement to the company’s accountant who is the primary
    contact for the company. She, in turn, first presented it to the office manager who
    presented it to Mr. Alex Figliolia.    Mr. Figliolia has been unable to be reached
    however due to his own health issues and the recent passing of his wife. The office
    manager has tried repeatedly to get Mr. Figliolia to sign the agreement but has been
    unable to obtain his signature.       The undersigned proposes however, if it is
    acceptable to the court, that the current owner of the company, John Figliolia be
    permitted to sign the agreement in Alex. Figliolia’s stead. Defendants are prepared
    to continue making payments as per the agreement and should the court deem John
    Figliolia acceptable, the settlement can proceed as originally planned.


                                                       ____________/s/_______________
                                                       Jonathan A. Tand
